Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s amendment filed on 1/14/2022 has been entered. Applicant did not amend any claims and added claims 45-48. Currently claims 1-2, 4, 12-13, 15 and 21-48 are pending in this application.

 Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. 
Applicant on pages 12-13 argues:

    PNG
    media_image1.png
    302
    637
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    636
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    443
    637
    media_image3.png
    Greyscale

	In reply, examiner would like to point out that current claim language requires a container file containing media content and content metadata and McClements clearly discloses media item along with media header containing various metadata (see, Paragraph 0132, “a media header (not shown) may be a commentary space that refers to the entire movie, TV episode, song or other media item. It may contain multiple an area for users to insert general commentary, or introductions of their timeline commentary, or to collect notes and other material that may or may not be available to other users. The media header may also include an area for content owners or distributors to insert official general commentary and information, and an area in which users and content owners and others may work together to fill in general information about the media, perhaps through a wiki or other process. The media header may also contain a facility for making some of this information available to other services and entities or for users outside the comment software environment. For example, some of the information collected may be available to anyone wishing to correct or complete the metadata contained in their music files”. As a result, the arguments are not persuasive. 
	
	Applicant on pages 13-16 argues:

    PNG
    media_image4.png
    143
    640
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    230
    640
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    345
    644
    media_image6.png
    Greyscale

	In reply, examiner would like to point out that Melnychenko clearly discloses verifying a completeness of the content metadata (See, Paragraphs 0106-0114 describing various cases for improperly formatted metadata and Paragraph 0116, recites, “To correct improperly formatted metadata, media guidance data source 418, user equipment device 516, or any other device in the system may include metadata pre-processor 804 of FIG. 8. Metadata pre-processor 804 may receive improperly formatted metadata 802 as input, and modify it to generate properly formatted metadata 806”. Please note that various detection of improperly formatted metadata clearly reads on verifying a completeness of the content metadata. As a result, the arguments are not persuasive. 
With regards to applicant’s argument that Melnychenko fails to classify the container file (e.g. where the container file is alleged as the entire data store in system 100) based on the completeness of the media content, it is noted that the features upon which applicant relies (i.e., “container file (e.g. where the container file is alleged as the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Melnychenko clearly disclose classifying the container file based on the completeness of the media content (See, Paragraphs 0172, describing a process 1500, for determining if metadata is properly formatted, and modifying metadata if it is determined that the metadata is not properly formatted and Paragraphs 0176 and 0177 clearly discloses metadata processor to classify the media content, i.e. media content that does not have any improper metadata formatting vs. media content that have improper formatting and requires metadata correction). As a result, the arguments are not persuasive. 

Applicant on pages 16-18 argues:

    PNG
    media_image7.png
    100
    636
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    294
    635
    media_image8.png
    Greyscale

components of the system 100 may be directly connected, or may be connected via a network 110 which may be any combination of the following: the Internet, an IP network, an intranet, a wide-area network ("WAN"), a local-area network ("LAN"), a virtual private network ("VPN"), the Public Switched Telephone Network ("PSTN"), or any other type of network supporting data communication between devices described herein, in different embodiments”. As a result, a device transmitting comments to a central server using a virtual private network clearly reads on claim limitation of “enable a private communication channel between parties affiliated with the media content to permit messaging between the parties affiliated with the media content via the private communication channel”. 
As a result, arguments are not persuasive and the rejection is maintained. 
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 12-13, 15, 21, 23, 27-34, 38-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over McClements, IV (US 2012/0150997 A1), hereinafter, “McClements” in view of Melnychenko et al. (US 2013/0263184 A1), hereinafter, “Melnychenko”.
Regarding Claims 1 and 12, McClements discloses a method and corresponding system for media content management using a digital vault, wherein the system comprises:
a processor (See, Fig, 19, Numeral 1910); and 
a memory (See, Fig. 19, Numeral 1930) coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations comprising: 
create a container file comprising media content submitted by a first user and content metadata (See, Paragraphs 0054 and 0132); 
capture event metadata when a second user gains access to the container file, the event metadata comprising at least one of identification of the second user, an activation timestamp, a duration of access, portions of the container file 
enable a private communication channel between parties affiliated with the media content to permit messaging between the parties affiliated with the media content via the private communication channel (See, Fig. 1 and also Paragraphs 0041, 0043 and 0045, Note: please note that paragraph 0045 recites establishing virtual private network between any components of the system).
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file and classify the container file based on the completeness of the media content.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0116); classifying the container file based on the completeness of the media content (See, Paragraphs 0176 and 0177).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to creating, in the system of McClements, a container file comprising media content submitted by a user and content metadata; verifying, via the digital vault, a completeness of the content metadata associated with the media content in the container file and classifying, via the digital vault, the container file based on the completeness of the media content as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See,


Regarding Claim 21, McClements discloses a method for media content management, comprising: 
creating, via a digital vault, a container file comprising media content submitted by a first user and content metadata (See, Paragraphs 0054 and 0132); 
capturing, via the digital vault, event metadata when a second user gains access to the container file, the event metadata comprising identification of the second user and changes to the container file (See, Fig. 2 and Paragraphs 0047, 0055 and 0132); and 
enabling, via the digital vault, an electronic communication to be transmitted to the second user, the electronic communication comprising a file associated with the media content (See, Fig. 1 and also Paragraphs 0041, 0043 and 0045).
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify, in the system of McClements, a completeness of the content metadata associated with the media content in the container file as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See, Melnychenko, Paragraph 0005).
Claims 2 and 13, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein the media content comprises at least one of audio content, video content, image content, a written work, or multimedia content (See, McClements, Paragraph 0041).
Regarding Claims 4 and 15, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein at least one of the parties affiliated with the media content is an owner of or contributor to the media content (See, McClements, Paragraph 0132).
Regarding Claims 23 and 34, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses further comprising tracking user contributions to the media content based on messaging between the parties affiliated with the media content (See, McClements, Paragraphs 0042 and 0055).
Regarding Claims 27 and 38, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein the parties affiliated with the media content comprise at least one of media content owners, collaborators, contributors and their guests (See, McClements, Paragraph 0132).
Regarding Claims 28 and 39, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses displaying an aggregate of all activities associated with the media content to the first user (See, McClements, Paragraph 0066).
Regarding Claims 29 and 40, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a 
Regarding Claims 30 and 41, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses storing received feedback as part of a record of the media content (See, McClements, Paragraphs 0055 and 0089).
Regarding Claims 31 and 42, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises a portion of the media content to be shared with others by a party affiliated with the media content (See, Paragraphs 0005 and 0109).
Regarding Claims 32 and 43, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises a portion of the media content appended to a communication (See, Paragraphs 0005 and 0109).
Regarding Claims 33 and 44, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko further discloses wherein a message comprises data associated with at least one of distribution rights, ownership rights, splits percentages, and wherein a responsive message comprises at least one of a denial, confirmation, acknowledgement and digital signature corresponding to the message (See, McClements, Paragraphs 0146 and 0147).
Regarding Claim 45, the rejection of claim 1 is incorporated and the combination of McClements and Melnychenko further discloses wherein the digital vault comprises a multiuser system that supports concurrent operations regarding multiple owners and content owners and others may work together to fill in general information about the media, perhaps through a wiki or other process”).
Regarding Claim 47, the rejection of claim 1 is incorporated and the combination of McClements and Melnychenko further discloses wherein the container file is stored at the digital vault and the method further comprises: transmitting, via the digital vault, the container file to a device associated with the user (See, Paragraph 0084, “The central server computer system 115-a may stream, or otherwise transmit, video data (or other information data) to the input device. This content may be accessed from data store 120-a”), wherein the device associated with the user is enabled to retrieve and update locally the container file by access to a local copy associated with the device (See, Paragraphs 0041-0042).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Daigle et al. (US 2010/0046553 A1), hereinafter, “Daigle”.
Regarding Claim 22, McClements discloses a method for media content management, comprising: 

capturing, via the digital vault, event metadata when a second user gains access to the container file, the event metadata comprising identification of the second user and changes to the container file (See, Fig. 2 and Paragraphs 0047, 0055 and 0132).
McClements discloses correcting and/or completing the metadata contained in their music files (See, Paragraph 0132) does not explicitly disclose verifying a completeness of the content metadata associated with the media content in the container file.
Melnychenko discloses verifying a completeness of the content metadata associated with the media content in the container file (See, Paragraphs 0106-0108).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to verify, in the system of Yantis, a completeness of the content metadata associated with the media content in the container file as taught by Melnychenko in order to “modify[ing] metadata associated with content that is improperly formatted” (See, Melnychenko, Paragraph 0005).
McClements does not explicitly disclose transmitting an access code to a second user to gain access to the container file.
Daigle discloses transmitting an access code to a second user to gain access to a container file (See, Paragraph 0261).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit, in the system of McClements, an access code to a second user to gain access to a container file as taught by Daigle .
Claims 24-26 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Apparao et al. (US 2005/0038813 A1), hereinafter, “Apparao”.
Regarding Claims 24 and 35, the rejection of claims 1 and 12 is incorporated and the combination of McClements and Melnychenko does not explicitly disclose creating an audit trail of the messaging between the parties affiliated with the media content.
Apparao discloses creating an audit trail of messaging between the parties affiliated with the media content (See, Paragraphs 0032, 0039 and 0042).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create, in the system of McClements, an audit trail of messaging between the parties affiliated with the media content as taught by Apparao “to capture and store source information and/or usage information within the asset, to provide an automated audit trail which can be selectively extracted at any point of distribution” (See, Apparao, Paragraph 0020).
Regarding Claims 25 and 36, the rejection of claims 24 and 35 is incorporated and the combination of McClements, Melnychenko and Apparao further discloses wherein creating the audit trail, comprises capturing and storing information from communications across the private communication channel for works being created, modified, managed or stored in the digital vault (See, Apparao, Paragraph 0039 as combined with private communication of McClements), the information stored 
Regarding Claims 26 and 37, the rejection of claims 24 and 35 is incorporated and the combination of McClements, Melnychenko and Apparao further discloses wherein creating the audit trail, comprises tagging communications by particular contributors to each communication and logging tagged communications with content that is a subject of such communications (See, Apparao, Fig. 1 and Paragraphs 0033, 0034 and 0039, Note: Since the feature of audit trail has been combined in the rejection of claims 24 and 35 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See claims 24 and 35).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Allard et al. (US 2009/0282093 A1), hereinafter, “Allard” and Cole (US 2006/0229993 A1), hereinafter, “Cole”.
Regarding Claim 46, the rejection of claim 1 is incorporated and the combination of McClements and Melnychenko further discloses wherein the digital vault comprises 
The combination of McClements and Melnychenko fails to disclose wherein the digital vault comprises counter and therein the method further comprises tracking, via the digital vault, a number of listens of the media content and authorizing, via the digital vault, a reviewer to enter the digital vault associated with an owner of or contributor to the media content and allow for tracking of activity of the reviewer.
Allard discloses digital vault comprising a counter for tracking a number of listens of the media content (See, Paragraph 0038).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of McClements and Melnychenko, a counter for tracking a number of listens of the media content as taught by Allard so content uploader or owner could use the statistic to contemplate the popularity of the content. 
Cole discloses authorizing, via the digital vault, a reviewer to enter the digital vault associated with an owner of or contributor to the media content (See, Paragraph 0070) and allow for tracking of activity of the reviewer (See, Paragraph 0062).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authorize, in the system of McClements and Melnychenko, a reviewer to enter the digital vault associated with an owner of or contributor to the media content and allow for tracking of activity of the reviewer so that .
Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over McClements in view of Melnychenko and further in view of Cole.
Regarding Claim 48, the rejection of claim 1 is incorporated and the combination of McClements and Melnychenko fails to disclose wherein the method further comprises: receiving, via the digital vault, an instruction from the first user to share the container file with a third party device; and transmitting, via the digital vault, the container file to the third party device.
Cole discloses content management system which: receive, via a digital vault, an instruction from a first user to share a container file with a third party device (See, Paragraph 0015); and transmitting, via the digital vault, a container file to the third party device (See, Paragraph 0061).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of McClements and Melnychenko, an instruction from the first user to share the container file with a third party device and transmitting, via the digital vault, the container file to the third party device as taught by Cole to provide feedback to content creators based on peer review and/or industry review of their creative content (See, Cole, Paragraph 0014).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/YOGESH PALIWAL/Primary Examiner, Art Unit 2435